UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1856



MICHAEL L. PACK,

                                            Plaintiff - Appellant,

          versus


JAMES R. BENJAMIN, JR.,

                                             Defendant - Appellee.


                              No. 07-1890



MICHAEL L. PACK,

                                            Plaintiff - Appellant,

          versus


MARSDEN, BOTARIS & SELEDEE,

                                             Defendant - Appellee.


                              No. 07-1928



MICHAEL L. PACK,

                                            Plaintiff - Appellant,

          versus
BANK OF AMERICA,

                                               Defendant - Appellee.


Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz; Catherine C. Blake,
District Judges. (1:07-cv-00715-JFM; 1:07-cv-02057-CCB; 1:07-cv-
02058-JFM)


Submitted:   October 24, 2007           Decided:   November 26, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael L. Pack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

          In these consolidated appeals, Michael L. Pack appeals

district court orders summarily dismissing his complaints.    In No.

07-1856, Pack has filed an untimely notice of appeal and we dismiss

the appeal for lack of jurisdiction.    In Nos. 07-1890 and 07-1928,

we dismiss the appeals as frivolous.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          In No. 07-1856, the district court’s order was entered on

the docket on March 28, 2007.     The notice of appeal was filed on

August 30, 2007.   Because Pack failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.

          In Nos. 07-1890 and 07-1928, the district court dismissed

without prejudice Pack’s complaints for failing to state a claim.

We agree with the reasoning of the district court and dismiss the

appeals as frivolous.    See Pack v. Marsden, Botaris & Seledee, No.




                                - 3 -
1:07-cv-02057-CCB (D. Md. Sept. 6, 2007); Pack v. Bank of America,

No. 1:07-cv-02058-JFM (D. Md. Sept. 11, 2007).

           Accordingly,     we    dismiss   No.   07-1856   for   lack   of

jurisdiction and dismiss as frivolous Nos. 07-1890 and 07-1928. We

warn Pack that if he continues to abuse the judicial system by

filing frivolous appeals, we will consider enjoining Pack from

filing any other appeals without first getting leave from the

district court that the appeal is not frivolous.          We dispense with

oral   argument   because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                   - 4 -